Citation Nr: 0811639	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for above-the-knee 
amputation of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from August 1951 to August 
1955, and from February 1957 to October 1957.  

The veteran's appeal as to the issue listed above arose from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

In February 2004, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO in March 2004, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2007).  Accordingly, the Board will proceed 
without further delay.  


FINDING OF FACT

The veteran does not have an above-the-knee amputation, left 
lower extremity, as the result of disease or injury that was 
present during his active military service.  


CONCLUSION OF LAW

The veteran's above-the-knee amputation, left lower 
extremity, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for a left above-the-knee amputation, left lower extremity.  
During his October 2004 hearing, he testified that during 
service, aboard the U.S.S. Rochester in 1953, he got a rope 
wrapped around his leg and that he was jerked upside down, 
"causing an injury to the artery in my leg above my knee and 
also pulling my knee out."  He asserts that he spent about 
three days in sick bay, followed by wearing a knee brace for 
about one to two months.  

The Board initially notes that in November 1976, the RO 
denied a claim for service connection for a left knee 
disability.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  In April 2003, the 
veteran filed a claim, noting that he had undergone an above-
the-knee amputation of his left lower extremity.  

In July 2003, the RO denied the claim.  It characterized the 
issue as whether new and material evidence had been received 
to reopen a claim "for service connection fore above knee 
amputation (formerly denied as arthritis, left knee, 
posteroperative under DC 5010-5257)."  

The Board has determined that a "new and material" analysis 
is not appropriate, and that the claim is more accurately 
characterized as stated on the cover page of this decision.  
Briefly stated, at the time of the November 1976 rating 
decision, the veteran had not yet undergone his above-the-
knee amputation of his left lower extremity.  In addition, as 
the cause(s) of the veteran's above-the-knee amputation of 
his left lower extremity could encompass diseases other than 
arthritis, as well as injuries, the claim will be analyzed on 
a direct basis.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008) (holding that the "factual basis" of a claim 
for service connection is the veteran's disease or injury, 
rather than the symptoms of that disease or injury).  

Also of note, in a letter from the veteran, received in May 
2007, he argued that his amputation had nothing to do with 
arthritis, rather, he argued that it was related to an 
arterial injury sustained during service.  

As a final preliminary matter, in a rating decision, dated in 
October 2007, the RO denied a claim for compensation benefits 
under 38 U.S.C.A. § 1151 for an above-the-knee amputation, 
left lower extremity.  This issue is not currently on appeal, 
and is not within the scope of the issue on appeal.  
Nevertheless, to the extent that some of the evidence 
pertains to the relationship of post-service medical care to 
his amputation, it weighs against the claim, and has been 
discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
certain diseases, to include arthritis, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses.  The 
veteran's separation examination report from his first period 
of active duty, dated in August 1955, and his entrance 
examination report for his second period of active duty, 
dated in January 1957, both show that his lower extremities 
were clinically evaluated as normal.  In a "report of 
medical history" associated with the January 1957 entrance 
examination report, the veteran indicated that he did not 
have a history of a "'trick' or locked knee," lameness, or 
"arthritis or rheumatism."  A separation examination report 
for the veteran's second period of active duty is not of 
record.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1975 and 2006.  
This evidence includes multiple private treatment reports 
which show that in February 1975, the veteran sustained a 
left knee injury at his place of employment.  Reports from 
C.R.V., M.D., dated between 1975 and 1990, show the 
following: in February 1975, the veteran sustained a twisting 
type injury to his left knee while pushing some heavy 
machinery in an attempt to keep it from falling upon him 
while at work; the impression was traumatic synovitis knees, 
bilateral; X-rays taken in July 1975 showed degenerative 
change; he sustained another left knee injury at work in 
1979; X-rays revealed mild to moderate degenerative change 
and an arthroscopy revealed marked chondromalacia; he was 
"100 percent" impaired for work; he was expected to warrant 
a total knee replacement in the future; in 1980 he underwent 
a left knee arthrotomy; in 1982 he was noted to have advanced 
degenerative arthritis.  

All of these reports provide evidence against this claim, 
clearly revealing a severe post-service disability. 

A VA examination report, dated in October 1990, shows that 
the diagnoses included arteriosclerotic heart disease with a 
history of triple aorta-coronary bypass, marked degenerative 
arthritis of both knees postoperative, and circulatory 
problems of both lower extremities.  

Private treatment reports, dated in 1990, show that the 
veteran reported a history of intermittent left leg 
claudication dating back to service in 1953, that he received 
treatment for vascular occlusive disease, and that he 
underwent a femoral-popliteal above-the-knee bypass, left 
leg.  

Private treatment reports, dated in 1999, show that the 
veteran underwent a revision of his femoral-popliteal bypass, 
left leg.  The postoperative diagnosis was ischemia of the 
left leg, secondary to arteriosclerosis.  

VA and non-VA reports dated in 2002, show the following: the 
veteran complained of left leg claudication and pain; he was 
noted to have peripheral vascular disease, to have been put 
on blood thinners; he was repeatedly advised to quit smoking, 
however, he did not do so.  

A VA progress note, dated in December 2002, notes that in 
March 2002 he was involved in a motor vehicle accident (MVA), 
and that as a result he was taken off of antithrombotic 
medication.  The physician stated that his increased 
claudication was less likely due to the stoppage of his 
antithrombotic medication (Coumadin and Plavix) than his 
smoking and lack of exercise.  

Private treatment reports from the Medical Center Hospital, 
dated in January 2003, show that the veteran was diagnosed 
with an occlusion of the left femorapopliteal bypass graft, 
and that he underwent an above-the-knee amputation, left 
lower extremity.  These reports state that the veteran had 
been in an MVA in May 2003, that he had been taken off of 
Coumadin therapy and not restarted, and that he had 
subsequently been found to have scant blood flow in his toes 
and to need revascularization.  However, he responded poorly 
to his revascularization, and the following day he underwent 
an amputation.  

A statement from P.R.Z., M.D., dated in April 2003, notes 
that the veteran had been taken off of anticoagulants due to 
major areas of contusion from his MVA, that anticoagulant 
therapy had not been resumed after resolution of the 
contusions, and that, "With reasonable medical probability, 
the lack of anticoagulants which was precipitated by the 
motor vehicle accident did contribute to his amputation."  

A letter from A.C.L., M.D., dated in April 2003, states that 
the veteran had sought medical attention following his March 
2003 MVA, and that "a nurse at a doctor's office told your 
wife for you to stop taking the Coumadin.  Obviously, she was 
unaware of the fact of the severity of your peripheral 
vascular disease and that the Coumadin was essential for 
survival of your leg."  

The claims file includes a decision of the Social Security 
Administration (SSA) dated in 1988, which shows that the SSA 
determined that the veteran was disabled as of March 1975, 
with a primary diagnosis of degenerative joint disease, both 
knees, and a secondary diagnosis of adhesive capsulitis, left 
shoulder.  The SSA's records include the veteran's 
application for benefits, in which he provided a date in 
February 1975 in response to the question, "When did your 
illness or injury first bother you?" He explained that a 
machine was starting to fall off of a forklift, and that as 
he was pushing up on it, he heard a pop in his knee, and that 
it swelled up so large that he could not get his pants on.  

Such a statement from the veteran himself is found to provide 
highly probative evidence against his own claim. 

A statement from the veteran's wife, received in May 2007, 
asserts that she married the veteran in 1952, and that the 
veteran was injured during service when a rope got twisted 
around his leg.  She stated that at the time, she feared that 
he might lose his leg.  She further stated that a doctor 
(identified herein as "Doctor A") had told her that this 
injury injured an artery in the veteran's leg, and that 
Doctor A had written a letter to VA in 1990 to this effect.  

The Board has determined that the claim must be denied.  
There is no evidence in the veteran's service medical records 
to show an injury to the left lower extremity, and his lower 
extremities were clinically evaluated as normal in his 
separation examination report from his first period of active 
duty, and upon entrance into his second period of active 
duty.  There is no medical evidence to show treatment for 
left lower extremity symptoms following service for 
approximately 17 years (i.e., between separation from service 
in 1957, and 1975).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In February 1975, it is well-documented that the veteran 
sustained a left knee injury while performing employment 
duties.  In this regard, the veteran's application for SSA 
benefits indicates that he reported that his left knee first 
bothered him in February 1975, and in his SSA benefits 
application, he provided a detailed account of his on-the-job 
injury.  Medical records dated in 1975, and shortly 
thereafter, also contain many notations of an on-the-job 
injury in 1975.  Furthermore, there is no competent evidence 
showing that the veteran's above-the-knee amputation, or any 
etiologically-related disease process or injury, is related 
to his service.  

Finally, there is no competent evidence to show that left 
knee arthritis is related to his above-the-knee amputation 
(in fact, the veteran has argued that his arthritis was 
unrelated), and even assuming arguendo that there was, there 
is no competent evidence to show that left knee arthritis was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board must find that the post-service medical record 
provides what only can be called overwhelming evidence 
against the veteran's claim.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that the 
veteran's above-the-knee amputation, left lower extremity, 
was caused by service, which ended in 1957, more than 50 
years ago.  In this case, while the veteran may be competent 
to report that he perceived left lower extremity symptoms 
during service, when the veteran's service medical records 
(which show no treatment for left knee symptoms, and no 
diagnosis of a left knee disorder), and his post-service 
medical records are considered (which indicate that the 
veteran sustained a left knee injury at work in 1975, that 
the earliest relevant evidence is dated no earlier than 1975, 
and which do not contain competent credible evidence of a 
nexus between the claimed condition and the veteran's 
service), the Board finds that the medical evidence outweighs 
the veteran's contentions that the claimed condition is 
related to his service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in April 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the Social Security 
Administration.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that he 
received any treatment for left knee symptoms, or that he was 
ever diagnosed with a left knee disorder.  His post-service 
medical records show that the earliest relevant evidence is 
dated no earlier than February 1975, at which time the 
veteran sustained a left knee injury at work.  The veteran is 
shown to have a complex medical history that includes heart 
disease, and peripheral vascular disease.  He was involved in 
a motor vehicle accident in 2003, and as a result of 
contusions from the motor vehicle accident, he was taken off 
of anticoagulants.  There is evidence that the claimed 
condition is related to the cessation of this medication.  In 
addition, the claims file does not contain competent credible 
evidence of a nexus between the claimed condition and the 
veteran's service.  

Simply stated, the service and post-service medical record 
weighs against the claim that there is a connection between 
service and the veteran's above-the-knee amputation, left 
lower extremity.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board finds that the 
service and post service medical record provides evidence 
against this claim.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a left above-the-knee amputation, left 
lower extremity, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


